Exhibit 10.1(c)

Form 10-K for the Fiscal Year Ended November 30, 2006

SUMMARY OF COMPENSATION FOR NAMED EXECUTIVE OFFICERS

 

Name and Principal Position

   Fiscal 2008 Salary

Paul B. Toms, Jr., Chairman,

    Chief Executive Officer and President

   $ 297,420

E. Larry Ryder, Executive Vice President –

    Finance and Administration

     240,000

Michael P. Spece, Executive Vice President –

    Merchandising and Design

     240,000

C. Scott Young, President and Chief Executive Officer –

    Bradington-Young, LLC

     259,056

Raymond T. Harm, Senior Vice President – Sales

     214,200

The Compensation Committee of the Board of Directors of Hooker Furniture
Corporation has not yet approved the bonus potential for the executive officers
of the Company or a specific performance goal under the Company’s annual bonus
program for the fiscal year ending February 3, 2008.